Citation Nr: 1800362	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-45 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder, not otherwise specified.

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease.

3.  Entitlement to an evaluation in excess of 20 percent type II diabetes mellitus.

4.  Entitlement to a compensable evaluation for diabetic retinopathy.

5.  Entitlement to an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy.

7.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity peripheral neuropathy (major).

8.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity peripheral neuropathy (minor).

9.  Entitlement to an effective date earlier than January 11, 2007, for the grant of service connection for left lower extremity peripheral neuropathy, based on clear and unmistakable error (CUE).

10.  Entitlement to an effective date earlier than January 11, 2007, for the grant of service connection for right lower extremity peripheral neuropathy, based on CUE.

11.  Entitlement to an effective date earlier than October 26, 2016, for the grant of service connection for left upper extremity peripheral neuropathy.

12.  Entitlement to an effective date earlier than October 26, 2016, for the grant of service connection for right upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2015, August 2015, and February 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

In October 2017, the VA became aware the Veteran died in October 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  Thus, the claims on appeal have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The Veteran's appeal is dismissed.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


